Case 2:20-mj-00247-MAT Document3 Filed 05/20/20 Page 1 of 4

AO 93 (Rev. 11/13) Search and Seizure Warrant

 

 

UNITED STATES DISTRICT COURT

for the

CERTIFIED TRUE COPY
a x ‘ ATTEST; WILLIAM M. MCCOOL
Western District of Washington Clerk. U.S. District Court wy

Western District of Washington

In the Matter of the Search of ”

(Briefly describe the property to be searched
or identify the person by name and address)

Deputy Clerk

Case No. MJ20-247

One Cellular Phone, belonging to Scott Anderson, phone
number (206) 794-9125, located in Seattle, Washington

— Oe ee

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Western District of Washington
(identify the person or describe the property to be searched and give its location):

 

One Cellular Phone, belonging to Scott Anderson, phone number (206) 794-9125, located in Seattle, Washington

1 find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identifi the person or describe the property to be seized):

See Attachment A.

YOU ARE COMMANDED to execute this warrant on or before 05/28/2020 (not to exceed 14 days)
@ in the daytime 6:00 a.m. to 10:00 p.m. Gat any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to _ any U.S. Magistrate Judge in West. Dist. of Washington .
(United States Magistrate Judge)

[1 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

  

O for days (not to exceed 30) © until, the facts justifying, the later specific date of
Date and time issued: —_ 05/14/2020 at 1:30pm (al _ _
Judge's signature
City and state: Seattle, Washington Mary Alice Theiler, United States Magistrate Judge

Printed name and title

 
Case 2:20-mj-00247-MAT Document3 Filed 05/20/20 Page 2 of 4

AO 93 (Rev. 11/13) Search and Scizure- Warrant-(Page 2)

 

 

 

 

 

Return
Case No.: . Date and time warrant executed: Copy of warrant and inventory left with:
S\oF-MP-2259418 | 9/11/20 9'38 om Ccoht Anderson
Inventory made in f preserice of :
dei) Howtins Adel Petercoh, Scoh Anderson

 

Inventory of the pr me taken and name of any person(s) seized:

One (ell phone. A Galaxy $8 mode! fumber SM-49-5s4
Dhone number = 206-194-4125

Gerial number = RUSJ733KWMN

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: oS IA /ZOZO N oof Ha Pi

BE: ‘xecuting officer's signature

Hoicli Haw King, Special agent

Printed name.and title

 

 

 
Oo on DO FP W WY

mM N NH HN WH KH DH DO HN ww ett
co oN TH CO BP WH NH OD OO WOU ON ON BR DW NY KH GS

 

 

Case 2:20-mj-00247-MAT Document3 Filed 05/20/20 Page 3 of 4

1.

ATTACHMENT A
All records on the cell phone belonging to Scott Anderson, with the telephone

number (206) 794-9125, that relate to violations of: 1) mail fraud, in violation of Title 18,
United States Code, Sections 1341 and 2; and 2) wire fraud, in violation of Title 18, United
States Code, Sections 1343 and 2 for the period from November 1, 2018 to the present,

including:

a.

all e-mails, text messages, chats (including communications in any messaging
or other apps), or other records relating to Viking Construction, Inc., Magnum
Contracting, or Krystal National Fashion Corporation;

all e-mails, text messages, chats, or other communications (including
communications in any messaging or other apps) with, or records relating to,
any of Anthony or Anthonio Gaglio, Krista Medina, Doreese Coles, or FNU
Om;

c. all records relating to the purchase of fabrics or the oil business

1.

all records relating to any transfer of money from BNC National Bank, or to
the subsequent disposition of that money;

all records relating to any bank account at Citibank, Wells Fargo Bank,
Umpqua Bank, KeyBank, or Woodforest Bank

all records relating to any investigation by law enforcement, including the FBI,
or by any bank;

all Identification documents, including forged identification documents, of any
person other than Scott Anderson;

all call history and call logs;

all contracts/address books;

all internet or browsing history;

any calendar information or other information of Anderson’s schedule or
travel;

all historical location/GPS information;

Attachment A to Search Warrant UNITED STATES ATTORNEY

2020R00448- |

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
—"

Oo wana un -& W NWN

NO NO NY NYO NHN NN NV NN NO KF | | | HF Fe SFE OS OS
on DN UN BR WH NYO KH TO KO DOAN DA fF WN | O&O

 

 

Case 2:20-mj-00247-MAT Document3 Filed 05/20/20 Page 4 of 4

m. all photographs, video recordings, or audio recordings relating to the items
described in a) through f) above;

n. all bank records, checks, credit card bills, account information, and other
financial records;

0. all records of transactions involving cryptocurrency, including Bitcoin;

2. Evidence of user attribution showing who used or owned the telephone at the
time the crimes described in this warrant were committed;

3. Records evidencing the use of the Internet Protocol addresses to communicate
with Google and other mail servers including:

a. records of Internet Protocol addresses used;

b. records of Internet activity, including firewall logs, caches, browser history and
cookies, “bookmarked” or “favorite” web pages, search terms that the user
entered into any Internet search engine, and records of user-typed web
addresses.

As used above, the terms “records” and “information” include all of the foregoing
items of evidence in whatever form and by whatever means they may have been created or
stored.

This warrant authorizes a search of the person of Scott Anderson if necessary to, and
for the limited purpose of seizing the cellular telephone described in this warrant.

This warrant authorizes a review of electronic storage media and electronically stored
information seized or copied pursuant to this warrant in order to locate evidence, fruits, and
instrumentalities described in this warrant. The review of this electronic data may be
conducted by any government personnel assisting in the investigation, who may include, in
addition to law enforcement officers and agents, attorneys for the government, attorney
support staff, and technical experts. Pursuant to this warrant, the FBI may deliver a complete
copy of the seized or copied electronic data to the custody and control of attorneys for the

government and their support staff for their independent review.

Attachment A to Search Warrant aD SEARS ACen
700 STEWART STREET, SUITE 5220
2020R00448- 2 SEATTLE, WASHINGTON 98101
(206) 553-7970

 
